Opinion filed July 24, 2008 











 








 




Opinion filed July 24,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00076-CV
               _________
 
                 CONCERNED CITIZENS OF SOUTH ODESSA, Appellant
 
                                                             V.
 
                    HUNTSMAN
POLYMERS CORPORATION, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                                                Trial
Court Cause No. C-110,296
 

 
                                            M
E M O R A N D U M     O P I N I O N
The
trial court signed the take-nothing judgment on January 21, 2008.  Appellant
filed a notice of appeal and did not file an affidavit of inability to pay
costs on appeal pursuant to Tex. R. App.
P. 20.1.  Appellant has also filed the requisite filing fee in this
court.  The clerk of the trial court has informed this court that appellant has
neither paid for nor made arrangements to pay for the clerk=s record.




On
July 1, 2008, the clerk of this court wrote the parties advising them that,
unless appellant forwarded to this court by July 16, 2008, proof of payment for
the clerk=s record,
the appeal would be subject to dismissal for want of prosecution.  Appellant
has not responded to our letter of July 1.  We note that time for filing the
clerk=s record has
been extended by this court.  Tex. R.
App. P. 37.3(a)(1).
The
failure to file the clerk=s
record appears to be due to appellant=s
actions. Tex. R. App. P.
37.3(b).  Therefore, this appeal is dismissed.
 
PER CURIAM
 
July 24, 2008   
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.